R-313




                        April 16, 1947

Hon. Britton T. Edwards, Jr., Vice Chairman,
Public Lands and Buildings Committee
House of Representatives- 1
Austin, Texae               Qpinion.No,
                                  . .
                                        V-149
                                            :,.~.,
                              Re: Constitutionalityof
                                  H. B. 748 author-
                                  iz$ng the Commission-
                                   er'of Phe~.Glne&
                                  La&d Offiod to.exe-
                                  0qt.eroya&ty oen-
                                  tract.son State land;
                                  authorizingadmini-
                                  .S,WSitiOl‘5 ereoutors
                                  iid guariiane.to
                                  maku agreements cov-
                                  ering oil,and.gas
                                  'interretr'of   es-
                                  tates; and the effect
                                  of such Act on the
                                  Stats's Antitrust
Dear Sir,                         kwse.
         We bare,read your request for an Opinion,
date&April 2, 1947, whioh reads aa fellows:
         "The'Committee on Public La&s and,Build-
    ings instructedme as Vice-Chairman,to,give
    H, B, 748 to you with the request that you give
    pus.anopinion on the constitutionalityof the
    measure,.a'ndits effect upon the Stateta Anti-
    trust laws,n
'Thetitlk,to'suchbill reads:
            "AN ACT authoriringthe Comz#ssionerof the
                    General Land Office to execute con-
                    tracts committingthe oil and gas
                    interests of the State to lawful
                    agreementswith the approval of the
                    School Land Board if the oil and
                    gas interests are set apart for
Hon. Brltton T. Edwards, Jr,, PsgS 2, v-149


           Permanent Free School Fund and the sev-
           eral asylum funds, and of the board,
           agent, agency or authorlt of the state
           vested with authority to L asc or approve
           the leasing of landsfor oil and gas in
           other lands or areas; authorizingadmin-
           istrators, executors,guardians, or other
           fiduciariesadministeringestates under
           control and jurisdictionof the County
           Courts to execute contracts committingto
           lawful agreementsthe oil and gas inter-
           eats of the estates with the approval of
           the County Courts; prohibitingthe execu-
           tion of contractswhich in any,manner vio-
           late the anti-trust law8 of this State;
           repealing all laws and parts of laws in
           conflict heretiith;providing a savings
           clause, and declaring an emergency.*
          The Constitutionof Texss, Art. III, Sec.
35  provides with exceptions not relevant here,
t&t "No bili * *..*shalI contain more than one
subject which shall be expressed in its title,
* * rp*f+ In det~ermining whether the title to an
Act embraces more than one subject the titb must
be construedwith reference- the.iangusgeused in
it alone, and not in the light of what the body of
the Act cont&ins. >G Am, Jur, 173, Statutea, Ssc,
192.
          The title above quoted containstwo sub-
jwts:   (1) an Act to permitthe General Land Office
to execute royalty contracts;and (2) an Act author-
izing administrators,exeoutors, guardians and other
fiduciariesto execute contracts cowitting to bw-
ful agreementsthe eil and gas interests of estates.
Since the title contains two subjects,the bills
runs afoul of Art. III, Set, 35, above quoted, The
title could be redrawn to correct the above defect.
A suggestedtitle is herewith attachede
          The Bill otherwise is constitutional. The
language used therein is extremely broad, and is not
definite as to what type of contracts are included
therein, It gives blanket authority9but it is be-
lieved not to be so vague and indefinite as to be un-
constitutional0
                       ,    .
Hon. Britton Tc Edwards, Jr.,,Page 3, V-l49


          The Bill is capable of a construction
which would render it meaningless in that it simply
authorizesthe persons named therein to make "lawful"
agreements on the subjects stated. These people are
already authorizedto make agreementswhich it is*
lawful for them to make. Given such construction,
the bill would add nothing to their pcwerss
          Since this biI1 is lifted almost verbatim
from Sections 2 and 3 of H. Be 67, it is presumed
that the intent of the bill is to permit the persons
named therein to enter into pooling agreements,when
and if such agreementsare lawful.   But that intent
doesn't appear from this Bill itself.
          That part of Section One (line II) which
particularizesthe water-coveredlands covered, omits
inland lakes. The Bill further omits specific ref-
erence to State lands inside the tidewater limits,
which are leased by other authority than the Relin-
quishment Act.
          H. B. 748 is broad enough to authorize the
Commissionerof the General Land 0fflce.t.oexecute
agreements on University of Texas lands, with the
approval of the Board of Regentso The present law
authorizingthe Stateto pool its interests in gas
fields specificallyprovides: nexcept leases cov-
ering iands belonging to The University of,Texasn,*
General Laws 1945, 49th Leg, R.S., ch. 309, p. 507,
Sec. I, being Art, 5368b,V.C.S,
          The same Act above referred to requires the
retention by the State of a minimuznroyalty* R. B.
748 omits this provision.
          All of the above items are pointed out in
case you intend to offer amendments to cure any of
such matters.
          Because of Section 3 of the Bill, stating
that none of the persons named In the Bill are auth-
orizedto execute any agreement which would violate
the Antitrust laws, the BiIl in no way endangersthe
antitrust laws of this State0
                     SUMMARY
                                .
          The Title to H, B. 748, authorizingthe
Hon. Britton T. Edwards, Jr,, Page 4, V-149


    Commissionerof the General Land Office to exe-
    cute lawful oil and gas royalty contracts,and
    authorizingadministrators,executors, guardians
    and other fiduciariesto execute agreements con-
    cerning oil or gas interests in estates com-
    mitted to their charge,~'~~is
                               defective in that it
    containsmore thanfone~subjectr Constitution
    ef Texas, Art. III, Sec:35. The Bill is
    otherwise constitutional,andwlll have no ef-
    fect on the antitrust laws of this state.
                             Yours very truly,
                         ATTORNEY GENERAL OF TEXAS


                         w   Joe R, Greenhill
                             Assistant
                                              v-149




AN ACT authorizing.theCommissionerof the General
       Land.Office,Administrators;Executors,Guard-
       ians, and other fiduciaries,to commit certain
       oil and gas interestswithin their charge, to
       lawful agreements;prescribingthe procedure
       therefor; setting out the approval required
       therefor* and providing for other conditions
       surroundIng the execution of such agreements;
       prohibitingthe execution of contractswhich
       in any manner violate the antitrust hws; re-
       pealing all laws and Parts of laws in conflict
       herewith; providinga saving clause,and de-
       claring an emergency*